Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/27/2021 has been entered.  As directed by the amendment: claim 1 has been amended and claims 11 and 12 have been added.  Therefore, claims 1-12 are pending.
Applicant’s amendment to claim 1 is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103.
Further grounds of rejection, necessitated by the amendment, are presented herein.
The examiner acknowledges applicant’s response to the previously indicated objection to the specification (Response to Objection to the Specification; page 6 of the Remarks filed 01/27/2021).  In response, such objection is maintained until appropriate resolution.
Specification
The attempt to incorporate subject matter into this application by reference to Japanese Patent Application No. 2017-156590 is ineffective because an English translation of such reference has not been provided.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1, as amended, recites “the arc welding along the welding line being performed instantly after the arc welding along the preliminary line” which appears to include new matter.  In the Remarks filed 01/27/20221, applicant cites to paragraph 0031 of the as filed application (which corresponds to paragraph 0046 of the published application).  The aforementioned section(s) of the specification state that “arc welding from the third end 32 (62 in FIG. 2B) toward the fourth end 31 (61) along the preliminary line 30 (60), and arc welding from the first end 21 (51) toward the second end 22 (52) along the welding line 20 (50) are consecutively performed” and when “the arc welding along the preliminary line 30 (60) reaches the fourth end 31 (61), the advancing direction of the welding is instantly changed, and the arc welding from the first end 21 (51) toward the second end 22 (52) along the welding line 20 (50) is performed.”  Here, the specification makes clear that the advancing direction (indicated by arrow 15 in Figures 1A/B) is what is instantly changed as the arc welding along line 30 reaches pint 31 (61).  Paragraph 0012, as published, states that “since the angle that is formed when the welding advancing direction is changed at the start of arc welding along the welding line is an obtuse angle, the advancing speed of welding can be inhibited from being reduced” and that “the welding advancing direction can be more quickly changed to start arc welding along the welding line.” As best understood, the instant specification discloses instantly changing the advancing direction of the welding, which allow for a quick start to arc welding along the welding line.  However, the instant application does not appear to disclose that welding along the welding line is performed instantly after 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2003164968; cited on IDS filed 06/28/2019), hereinafter Shimizu, in view of Fukuda et al. (U.S. Publication 2008/0206594), hereinafter Fukuda, and in further view of Komatsu et al. (U.S. Publication 2017/0090431), hereinafter Komatsu.
Regarding claim 1, Shimizu discloses a method for manufacturing a component obtained by joining aluminum members made of metal including aluminum by arc welding in which an arc is discharged from a welding wire extending from a leading end paragraph 0001, welding method suitable for welding aluminum using a welding torch. Para. 0006, preventing crack occurrence by making temperature difference uniform. Para. 0012, arc welding of the workpieces. Para. 0020-0021, MIG welding using torch 30 that produces an arc to melt members 10 and 20) (figures 1 and 2), 
wherein the welding torch (30) is configured to produce an arc toward an arc welding portion where the arc welding is to be performed (As shown in Figure 1.  See also paragraph 0022, “welding torch 30 moves in accordance with the arrow shown in Fig. 1 and emits an arc to the base materials 10, 20.”  The arc welding portion is taken as the area or region of materials 10/20 that are subjected to the arc from the welding torch), 

    PNG
    media_image1.png
    264
    356
    media_image1.png
    Greyscale

wherein outer surfaces of the aluminum members (as shown above) are provided with a welding line extending from a first end to a second end (welding line take as the line extending from the 1st to 2nd end.  Para. 023 discloses that the arc from the torch 30 moves from a welding start point 14, or point P, which is the starting point of the welding joint between members 10 and 20, to a welding end point 15, or point E. Points P/14 and E/15 correspond to the 1st and 2nd ends shown above), and a preliminary line extending from a third end to a fourth end (preliminary line take as the line that precedes the welding line and extends from the 3rd to the 4th end.  Para. 0023 discloses that the arc discharge starts at start point 13, or point S, and ends welding start point P/14.), the fourth end of the preliminary line being connected to the first end of the welding line (as shown and detailed above), 

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

wherein, while the welding wire is maintained so as to extend perpendicularly to the arc welding portion on the outer surfaces (as shown above, the welding wire extends perpendicularly to the arc welding portion-as suggested by the intersecting and perpendicular dashed lines.  The welding wire is, at least partially, maintained in this position.  Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end.), or maintained so as to extend in an advancing angle direction, the arc welding along the preliminary line from the third end to the fourth end, and the arc welding along the welding line from the first end to the second end are consecutively performed (Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end. As such, arc welding occurs along the preliminary line from the 3rd end to the 4th end and then along the welding line from the 1st end to the 2nd end.), 
wherein the advancing angle direction is a direction in which the welding wire extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire when the arc welding is performed along the welding line (see above), 

    PNG
    media_image3.png
    330
    455
    media_image3.png
    Greyscale

wherein a direction in which the preliminary line extends at the fourth end is a preliminary line direction (“Preliminary Direction”), 
wherein a direction in which the welding line extends at the first end is a welding line direction (“Welding Direction”), and 
wherein the preliminary line is adjusted (taken as the adjustment made by welding torch as it moves along the preliminary line) such that a smaller angle out of angles formed by a straight line, extending from the fourth end toward the third end in the preliminary line direction (straight line along and collinear with the “Preliminary Direction” between the 3rd and 4th end), and a straight line, extending from the first end toward the second end in the welding line direction (straight line along and collinear with the “Welding Direction” between the 1st and 2nd end), becomes an obtuse angle (angle shown above between the aforementioned straight lines is an obtuse angle.  That is, an angle that is greater than 90° and less than 180°-as defined in paragraph 0044 of the instant application, as published, which states “The obtuse angle means an angle larger than 90° and smaller than 180°.”).  
While Shimizu discloses that the arc welding process is a MIG welding process (para. 0020 and 0021, which disclose MIG welding), Shimizu is silent on the welding torch being configured to emit a shielding gas toward the arc welding portion.
Still further, Shimizu discloses (para. 0028) that “when the point P is reached, the welding torch is stopped, for example, for 0.4 seconds to 0.6 seconds on the point P for a certain time, and discharge of the arc is continued.”  Shimizu, therefore, is silent on the arc welding along the welding line being performed instantly after the arc welding along the preliminary line.

    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale

Figure 4 of Fukuda
Fukuda teaches that it is known in the art of MIG welding (para. 0003, MIG welding process for welding overlapped members) (Figures 1-5, members 12 and 14 to be welded, torch 28 discharging arc 36 to create weld zone 18 on the overlapped members 12 and 14 using wire 26) (para. 0043 discloses member 12 being an aluminum or aluminum alloy material and para. 0044 discloses member 14 being aluminum alloy coated steel) for the welding torch (28) to be configured to emit a shielding gas toward the arc welding portion (para. 0055, torch 28 “sprays inert gas 32 (indicated by two-dotted chain lines in Figure. 4) composed of one of one of argon gas, helium gas, neon gas, and the like or a mixture of two or more kinds thereof onto the weld zone.”).

    PNG
    media_image5.png
    72
    555
    media_image5.png
    Greyscale

Figure 5 of Fukuda

Although not necessarily relied upon, Fukuda also teaches the arc welding being performed while the welding wire (26) is maintained so as to extend in an advancing angle direction (Advancing Angle Direction, shown above), wherein the advancing angle direction is a direction in which the welding wire (26) extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire (the tip of the welding wire, or the portion of wire 26 that is closest to the members 12/14, is positioned toward the 2nd End, as shown above, relative to a root of the wire 26, or the opposite end of wire 26) when the arc welding is performed along the welding line (From the 1st end toward the 2nd End along the welding line, as shown above).
para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu with Fukuda, by adding to the welding torch and replacing the relative angular direction of the welding wire of Shimizu, with the teachings of Fukuda, in order to provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
The combination of Shimizu and Fukuda teaches each claimed limitation except for the arc welding along the welding line being performed instantly after the arc welding along the preliminary line.

    PNG
    media_image6.png
    237
    371
    media_image6.png
    Greyscale

Komatsu teaches that it is known in the art of arc welding (Figure 1, welding torch 123, welding wire 122, feeder 121. Para. 0037 discloses generating an arc between wire 122 and workpiece W during welding) (Figure 7 above shows the welding trajectory from P1 to P5, where the line from P1 to P3 is taken as corresponding to the preliminary line and the line P3 to P5 is taken as corresponding to the welding line) for arc welding along the welding line (P3 to P5) being performed instantly after the arc welding along the preliminary line (P1 to P3) (para. 0050, “positions of teaching points P1 to P5, an attitude of welding torch 123 at each teaching point, a trajectory of welding line (straight or arc) between two teaching points, and an attitude of welding torch 123 between two teaching points are set. This creates a program for movement of welding torch 123 in the welding step. Still more, in the teaching step, interpolation points are automatically set between two teaching points at a constant interval, based on a trajectory between two teaching points, so as to further finely set the movement of welding torch 123.”) (para. 0048, “The robot control method in the exemplary embodiment modifies the operation of manipulator 120 in real time, based on the shape of workpiece W obtained by sensor 131. Still more, the robot control method in the exemplary embodiment enables to weld a corner of workpiece W while changing an angle of welding torch 123, taking into account displacement at the edge, when sensor 131 detects the edge of workpiece W. This achieves high-quality welding also at the corner of workpiece W. Furthermore, the welding work can be continued without stopping at the corner.”) (see also paragraphs 0053 detailing attitude control of torch 123) (See also Figures 9-15 and paragraph 0083).
The advantage of combining the teachings of Komatsu is that in doing so would provide control over the advancing direction of the weld torch such that welding can continue without stopping, thereby improving efficiency.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, with Komatsu, by replacing the stopping of the welding torch of Shimizu, which is disclosed as being stopped, for example, for 0.4 seconds to 0.6 seconds, with the teachings of Komatsu, in order to provide control over the advancing direction of the weld torch such that welding can continue without stopping, thereby improving efficiency.
	Regarding claim 2, the primary combination, as applied in claim 2, teaches each claimed limitation.
	While Shimizu, as stated above, discloses the component being obtained by joining aluminum, Shimizu is silent on such a component to be installed in a vehicle.
	However, Fukuda further teaches the component to be installed in a vehicle (para. 0005, “…from the viewpoint of protecting the global environment and saving energy, there is required restriction of emissions of harmful gases and carbon dioxide emitted by automobiles, and also required improvement of mileage. In order to respond to such requirements, reduction in weight of vehicle body is the most effective to meet the requirement, so that there are actively studied replacements of steel members with aluminum members, as members to form body parts and other various parts… the hybrid welding between aluminum and steel is required not only in the field of transportation vehicles represented by the above-mentioned automobiles, but also in other various fields…”).
	The advantage of combining the teachings of Fukuda is that in doing so would provide a welding method that aids in reducing emissions of harmful gases and carbon dioxide (para. 0005).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, with Komatsu, by replacing the components of Shimizu, which are intended to have some kind of installation, with the teachings of Fukuda, in order to provide a welding method that aids in reducing emissions of harmful gases and carbon dioxide (para. 0005).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Shimizu further discloses wherein the arc welding is one of metal inert gas (MIG) welding, metal active gas (MAG) welding, tungsten inert gas (TIG) welding, and plasma welding (para. 0020 and 0021, which disclose MIG welding).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image7.png
    267
    445
    media_image7.png
    Greyscale

	Shimizu further discloses wherein the welding wire extends linearly (as shown above, the welding wire extends linearly from the welding torch).  

    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale

Figure 4 of Fukuda
	Still further, Fukuda, as currently relied upon, also teaches the welding wire (26) extending linearly (as shown above).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.

    PNG
    media_image7.png
    267
    445
    media_image7.png
    Greyscale

While Shimizu discloses the welding wire extending linearly and being inclined relative to a vertical direction (as shown above), Shimizu is silent on an angle of the welding wire relative to the vertical direction being larger than 0° and smaller than 20°.  

    PNG
    media_image8.png
    314
    491
    media_image8.png
    Greyscale

Figure 5 of Fukuda

	However, as currently relied upon Fukuda further teaches the welding wire (26) being inclined (X axis) relative to a vertical direction (Y axis), wherein an angle (Θ) of angle Θ relative to vertical line Y is “in the range of 5 degree or less”-para. 0074).
The advantage of combining the teachings of Fukuda is that in doing so would provide a conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, with Komatsu, by replacing the relative angular direction of the welding wire of Shimizu, with the teachings of Fukuda, in order to provide a conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale

Figure 4 of Fukuda

    PNG
    media_image9.png
    314
    624
    media_image9.png
    Greyscale

Figure 5 of Fukuda

Fukuda, as currently relied upon, further teaches the shielding gas (32) being emitted from the leading end portion along the welding wire (26) (as shown above).
The advantage of combining the teachings of Fukuda is that in doing so would provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061) along the welding line.
para. 0055), which would provide shielding performance (para. 0061) along the welding line.
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image10.png
    330
    524
    media_image10.png
    Greyscale

Shimizu further discloses the welding line being a straight line (As shown above, straight line between P/14 and E/15).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image11.png
    273
    537
    media_image11.png
    Greyscale

Shimizu further discloses the preliminary line being a straight line (As shown above, straight line between S/13 and P/14, leading to the welding line).  
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2003164968; cited on IDS filed 06/28/2019), hereinafter Shimizu, in view of Fukuda et al. (U.S. Publication 2008/0206594), hereinafter Fukuda, and Komatsu et al. (U.S. Publication 2017/0090431), hereinafter Komatsu, and in further view of Tsuchiya et al. (U.S. Publication 2015/0196967), hereinafter Tsuchiya.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for the welding line being a curved line.  

    PNG
    media_image12.png
    325
    320
    media_image12.png
    Greyscale

Figure 6 of Tsuchiya

Tsuchiya teaches that it is known in the art of arc welding (para. 0001, arc welding of plural metal members) (see also paragraphs 0002-0004, arc welding of members to produce components for vehicles) (Figure 6, welding line 63 of members 61 and 62) for the welding line to be a curved line (as shown above) (Para. 0074, “…when a fillet bead 63 is formed, an extended bead 64 is formed in a manner that a region of one end of the abutted portion positioned outside the sheet surface of the channel product 61 of the abutted portion of the channel product 61 and the box product 62 is not set to its welding start point, but a position only a constant distance away from the region along the abutted portion is set to its welding start point rather than the region, and then the fillet bead 63 is formed continuously. In the same manner, the fillet bead 63 is formed in a manner that a region of the other end of the abutted portion is not set to its welding end point, but a position only a constant distance away from the region along the abutted portion is set to its welding end point rather than the region, and then an extended bead is formed continuously….” Para. 0075, “…stiffening beads 65A and 65B are formed respectively so that the positions of the two bent portions of the fillet bead 63 become their welding start point and the front surface of the box product 62 becomes their welding end point….”) (para. 0075, “the fillet bead 63 has a region having the same curvature as that of the box product 62 (constant curvature over 0)….”).
The advantage of combining the teachings of Tsuchiya is that in doing so would provide means for welding a curved member such that the welding line is complimentary to the curvature of a curved member, thereby providing a welding line that is constant, or at least substantially constant, along the curvature (para. 0074-0075), while suppressing crack occurrence caused by fatigue (para. 0021).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda and Komatsu, with Tsuchiya, by replacing the welding line of Shimizu, being a straight line, with the teachings of Tsuchiya, in order to provide means for welding a curved member such that the welding line is complimentary to the curvature of a curved member, thereby providing a welding line that is constant, or at least substantially constant, along the curvature (para. 0074-0075), while suppressing crack occurrence caused by fatigue (para. 0021).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation except for the preliminary line being a curved line.  

    PNG
    media_image12.png
    325
    320
    media_image12.png
    Greyscale

Figure 6 of Tsuchiya

Tsuchiya teaches that it is known in the art of arc welding (para. 0001, arc welding of plural metal members) (see also paragraphs 0002-0004, arc welding of members to produce components for vehicles) (Figure 6, welding line 63 of members 61 and 62, preliminary line 64, 65A, or 65B) for the preliminary line (64, 65A, 65B) to be a curved line (as shown above) (Para. 0074, “…when a fillet bead 63 is formed, an extended bead 64 is formed in a manner that a region of one end of the abutted portion positioned outside the sheet surface of the channel product 61 of the abutted portion of the channel product 61 and the box product 62 is not set to its welding start point, but a position only a constant distance away from the region along the abutted portion is set to its welding start point rather than the region, and then the fillet bead 63 is formed continuously. In the same manner, the fillet bead 63 is formed in a manner that a region of the other end of the abutted portion is not set to its welding end point, but a position only a constant distance away from the region along the abutted portion is set to its welding end point rather than the region, and then an extended bead is formed continuously….” Para. 0075, “…stiffening beads 65A and 65B are formed respectively so that the positions of the two bent portions of the fillet bead 63 become their welding start point and the front surface of the box product 62 becomes their welding end point….”) (para. 0075, “the fillet bead 63 has a region having the same curvature as that of the box product 62 (constant curvature over 0)….” It follows then, that lines 64, 65A, and 65B also, at least partially, follow the curvature of member 62 and, accordingly, are curved).
The advantage of combining the teachings of Tsuchiya is that in doing so would provide means for welding a curved member such that the welding line is complimentary to the curvature of a curved member, thereby providing a welding line that is constant, or at least substantially constant, along the curvature (para. 0074-0075), while suppressing crack occurrence caused by fatigue (para. 0021).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda and Komatsu, with Tsuchiya, by replacing the welding line of Shimizu, being a straight line, with the teachings of Tsuchiya, in order to provide means for welding a curved member such that the welding line is complimentary to the curvature of a curved member, thereby providing a welding line that is constant, or at least substantially constant, along the curvature (para. 0074-0075), while suppressing crack occurrence caused by fatigue (para. 0021).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2003164968; cited on IDS filed 06/28/2019), hereinafter Shimizu, in view of Fukuda et al. (U.S. Publication 2008/0206594), hereinafter Fukuda, and in further view of Tsuchiya et al. (U.S. Publication 2015/0196967), hereinafter Tsuchiya.
Regarding claim 11, Shimizu discloses a method for manufacturing a component obtained by joining aluminum members made of metal including aluminum by arc welding in which an arc is discharged from a welding wire extending from a leading end portion of a welding torch (paragraph 0001, welding method suitable for welding aluminum using a welding torch. Para. 0006, preventing crack occurrence by making temperature difference uniform. Para. 0012, arc welding of the workpieces. Para. 0020-0021, MIG welding using torch 30 that produces an arc to melt members 10 and 20) (figures 1 and 2), 
wherein the welding torch (30) is configured to produce an arc toward an arc welding portion where the arc welding is to be performed (As shown in Figure 1.  See also paragraph 0022, “welding torch 30 moves in accordance with the arrow shown in Fig. 1 and emits an arc to the base materials 10, 20.”  The arc welding portion is taken as the area or region of materials 10/20 that are subjected to the arc from the welding torch), 

    PNG
    media_image1.png
    264
    356
    media_image1.png
    Greyscale

wherein flat outer surfaces of the aluminum members (as shown above) are provided with a welding line extending from a first end to a second end (welding line take as the line extending from the 1st to 2nd end.  Para. 023 discloses that the arc from the torch 30 moves from a welding start point 14, or point P, which is the starting point of the welding joint between members 10 and 20, to a welding end point 15, or point E. Points P/14 and E/15 correspond to the 1st and 2nd ends shown above), and a preliminary line extending from a third end to a fourth end (preliminary line take as the line that precedes the welding line and extends from the 3rd to the 4th end.  Para. 0023 discloses that the arc discharge starts at start point 13, or point S, and ends welding start point P/14.), the fourth end of the preliminary line being connected to the first end of the welding line (as shown and detailed above), 

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

wherein, while the welding wire is maintained so as to extend perpendicularly to the arc welding portion on the outer surfaces (as shown above, the welding wire extends perpendicularly to the arc welding portion-as suggested by the intersecting and perpendicular dashed lines.  The welding wire is, at least partially, maintained in this position.  Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end.), or maintained so as to extend in an advancing angle direction, the arc welding along the preliminary line from the third end to the fourth end, and the arc welding along the welding line from the first end to the second end are consecutively performed (Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end. As such, arc welding occurs along the preliminary line from the 3rd end to the 4th end and then along the welding line from the 1st end to the 2nd end.), 
wherein the advancing angle direction is a direction in which the welding wire extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire when the arc welding is performed along the welding line (see above), 

    PNG
    media_image3.png
    330
    455
    media_image3.png
    Greyscale

wherein a direction in which the preliminary line extends at the fourth end is a preliminary line direction (“Preliminary Direction”), 
wherein a direction in which the welding line extends at the first end is a welding line direction (“Welding Direction”), and 
wherein the preliminary line is adjusted (taken as the adjustment made by welding torch as it moves along the preliminary line) such that a smaller angle out of angles formed by a straight line, extending from the fourth end toward the third end in the preliminary line direction straight line along and collinear with the “Preliminary Direction” between the 3rd and 4th end), and a straight line, extending from the first end toward the second end in the welding line direction (straight line along and collinear with the “Welding Direction” between the 1st and 2nd end), becomes an obtuse angle (angle shown above between the aforementioned straight lines is an obtuse angle.  That is, an angle that is greater than 90° and less than 180°-as defined in paragraph 0044 of the instant application, as published, which states “The obtuse angle means an angle larger than 90° and smaller than 180°.”).  
While Shimizu discloses that the arc welding process is a MIG welding process (para. 0020 and 0021, which disclose MIG welding), Shimizu is silent on the welding torch being configured to emit a shielding gas toward the arc welding portion. Shimizu is further silent on the welding line being curved.

    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale

Figure 4 of Fukuda
para. 0003, MIG welding process for welding overlapped members) (Figures 1-5, members 12 and 14 to be welded, torch 28 discharging arc 36 to create weld zone 18 on the overlapped members 12 and 14 using wire 26) (para. 0043 discloses member 12 being an aluminum or aluminum alloy material and para. 0044 discloses member 14 being aluminum alloy coated steel) for the welding torch (28) to be configured to emit a shielding gas toward the arc welding portion (para. 0055, torch 28 “sprays inert gas 32 (indicated by two-dotted chain lines in Figure. 4) composed of one of one of argon gas, helium gas, neon gas, and the like or a mixture of two or more kinds thereof onto the weld zone.”).

    PNG
    media_image5.png
    72
    555
    media_image5.png
    Greyscale

Figure 5 of Fukuda

Although not necessarily relied upon, Fukuda also teaches the arc welding being performed while the welding wire (26) is maintained so as to extend in an advancing angle direction (Advancing Angle Direction, shown above), wherein the advancing angle direction is a direction in which the welding wire (26) extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire (the tip of the welding wire, or the portion of wire 26 that is closest to the members 12/14, is positioned toward the 2nd End, as shown above, relative to a root of the wire 26, or the opposite end of wire 26) when the arc welding is performed along the welding line (From the 1st end toward the 2nd End along the welding line, as shown above).
The advantage of combining the teachings of Fukuda is that in doing so would provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu with Fukuda, by adding to the welding torch and replacing the relative angular direction of the welding wire of Shimizu, with the teachings of Fukuda, in order to provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
The combination of Shimizu and Fukuda teaches each claimed limitation except for the welding line being curved.

    PNG
    media_image13.png
    532
    598
    media_image13.png
    Greyscale

Figure 9 of Tsuchiya

Tsuchiya teaches that it is known in the art of arc welding (para. 0001, arc welding of plural metal members) (see also paragraphs 0002-0004, arc welding of members to produce components for vehicles) (Figure 9, welding line 93 of members 61 and 92, both having flat surfaces) (para. 0098, arc welded joint in which sheet surface portions of one steel member and the other steel member are joined to each other) for the welding line to be a curved line (curvature of welding line 93 shown above) (para. 0094, “A welded structure member 90 shown in FIG. 9 is formed in a manner that rear surfaces of flange portions on both sides of a channel product (channel steel processed in such a manner that tips of flange portions on both sides are each curved with a certain curvature) 91 are attached to side surfaces facing each other of a box product 92, and the tips of the flange portions are lap fillet welded.”) (weld line 93 has substantially the same curvature as that of the top of the flange portion of the channel product-para. 0095).
The advantage of combining the teachings of Tsuchiya is that in doing so would provide a means for arc welding metal sheets together in which a flange portion of one of the sheets, along which the weld line extends, is curved such that the welding line has substantially the same curvature, thereby providing a continuous weld line along the curved flange, which would provide an efficient and stable joint.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, with Tsuchiya, by replacing the shape of the members being welded and corresponding shape of the welding line of Shimizu, with the teachings of Tsuchiya, in order to provide a means for arc welding metal sheets together in which a flange portion of one of the sheets, along which the weld line extends, is curved such that the welding line has substantially the same curvature, thereby providing a continuous weld line along the curved flange, which would provide an efficient and stable joint.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2003164968; cited on IDS filed 06/28/2019), hereinafter Shimizu, in view of Fukuda et al. (U.S. Publication 2008/0206594), hereinafter Fukuda, and in further view of Komatsu et al. (U.S. Publication 2017/0090431), hereinafter Komatsu.
Regarding claim 12, Shimizu discloses a method for manufacturing a component obtained by joining aluminum members made of metal including aluminum by arc welding in which an arc is discharged from a welding wire extending from a leading end paragraph 0001, welding method suitable for welding aluminum using a welding torch. Para. 0006, preventing crack occurrence by making temperature difference uniform. Para. 0012, arc welding of the workpieces. Para. 0020-0021, MIG welding using torch 30 that produces an arc to melt members 10 and 20) (figures 1 and 2), 
wherein the welding torch (30) is configured to produce an arc toward an arc welding portion where the arc welding is to be performed (As shown in Figure 1.  See also paragraph 0022, “welding torch 30 moves in accordance with the arrow shown in Fig. 1 and emits an arc to the base materials 10, 20.”  The arc welding portion is taken as the area or region of materials 10/20 that are subjected to the arc from the welding torch), 

    PNG
    media_image1.png
    264
    356
    media_image1.png
    Greyscale

wherein flat outer surfaces of the aluminum members (as shown above) are provided with a welding line extending from a first end to a second end (welding line take as the line extending from the 1st to 2nd end.  Para. 023 discloses that the arc from the torch 30 moves from a welding start point 14, or point P, which is the starting point of the welding joint between members 10 and 20, to a welding end point 15, or point E. Points P/14 and E/15 correspond to the 1st and 2nd ends shown above), and a preliminary line extending from a third end to a fourth end (preliminary line take as the line that precedes the welding line and extends from the 3rd to the 4th end.  Para. 0023 discloses that the arc discharge starts at start point 13, or point S, and ends welding start point P/14.), the fourth end of the preliminary line being connected to the first end of the welding line (as shown and detailed above), 

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

wherein, while the welding wire is maintained so as to extend perpendicularly to the arc welding portion on the outer surfaces (as shown above, the welding wire extends perpendicularly to the arc welding portion-as suggested by the intersecting and perpendicular dashed lines.  The welding wire is, at least partially, maintained in this position.  Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end.), or maintained so as to extend in an advancing angle direction, the arc welding along the preliminary line from the third end to the fourth end, and the arc welding along the welding line from the first end to the second end are consecutively performed (Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end. As such, arc welding occurs along the preliminary line from the 3rd end to the 4th end and then along the welding line from the 1st end to the 2nd end.), 
wherein the advancing angle direction is a direction in which the welding wire extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire when the arc welding is performed along the welding line (see above), 

    PNG
    media_image3.png
    330
    455
    media_image3.png
    Greyscale

wherein a direction in which the preliminary line extends at the fourth end is a preliminary line direction (“Preliminary Direction”), 
wherein a direction in which the welding line extends at the first end is a welding line direction (“Welding Direction”), and 
wherein the preliminary line is adjusted (taken as the adjustment made by welding torch as it moves along the preliminary line) such that a smaller angle out of angles formed by a straight line, extending from the fourth end toward the third end in the preliminary line direction (straight line along and collinear with the “Preliminary Direction” between the 3rd and 4th end), and a straight line, extending from the first end toward the second end in the welding line direction (straight line along and collinear with the “Welding Direction” between the 1st and 2nd end), becomes an obtuse angle (angle shown above between the aforementioned straight lines is an obtuse angle.  That is, an angle that is greater than 90° and less than 180°-as defined in paragraph 0044 of the instant application, as published, which states “The obtuse angle means an angle larger than 90° and smaller than 180°.”).  
While Shimizu discloses that the arc welding process is a MIG welding process (para. 0020 and 0021, which disclose MIG welding), Shimizu is silent on the welding torch being configured to emit a shielding gas toward the arc welding portion. Shimizu is further silent on the preliminary line being curved.

    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale

Figure 4 of Fukuda
Fukuda teaches that it is known in the art of MIG welding (para. 0003, MIG welding process for welding overlapped members) (Figures 1-5, members 12 and 14 to be welded, torch 28 discharging arc 36 to create weld zone 18 on the overlapped members 12 and 14 using wire 26) (para. 0043 discloses member 12 being an aluminum or aluminum alloy material and para. 0044 discloses member 14 being aluminum alloy coated steel) for the welding torch (28) to be configured to emit a shielding gas toward the arc welding portion (para. 0055, torch 28 “sprays inert gas 32 (indicated by two-dotted chain lines in Figure. 4) composed of one of one of argon gas, helium gas, neon gas, and the like or a mixture of two or more kinds thereof onto the weld zone.”).

    PNG
    media_image5.png
    72
    555
    media_image5.png
    Greyscale

Figure 5 of Fukuda

Although not necessarily relied upon, Fukuda also teaches the arc welding being performed while the welding wire (26) is maintained so as to extend in an advancing angle direction (Advancing Angle Direction, shown above), wherein the advancing angle direction is a direction in which the welding wire (26) extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire (the tip of the welding wire, or the portion of wire 26 that is closest to the members 12/14, is positioned toward the 2nd End, as shown above, relative to a root of the wire 26, or the opposite end of wire 26) when the arc welding is performed along the welding line (From the 1st end toward the 2nd End along the welding line, as shown above).
The advantage of combining the teachings of Fukuda is that in doing so would provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu with Fukuda, by adding to the welding torch and replacing the relative angular direction of the welding wire of Shimizu, with the teachings of Fukuda, in order to provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
The combination of Shimizu and Fukuda teaches each claimed limitation except for the preliminary line being curved.

    PNG
    media_image6.png
    237
    371
    media_image6.png
    Greyscale

Komatsu teaches that it is known in the art of arc welding (Figure 1, welding torch 123, welding wire 122, feeder 121. Para. 0037 discloses generating an arc between wire 122 and workpiece W during welding) (Figure 7 above shows the welding trajectory from P1 to P5, where the line from P1 to P3 is taken as corresponding to the preliminary line and the line P3 to P5 is taken as corresponding to the welding line) for arc welding along the preliminary line (P1 to P3) to be curved (para. 0050, “positions of teaching points P1 to P5, an attitude of welding torch 123 at each teaching point, a trajectory of welding line (straight or arc) between two teaching points, and an attitude of welding torch 123 between two teaching points are set. This creates a program for movement of welding torch 123 in the welding step. Still more, in the teaching step, interpolation points are automatically set between two teaching points at a constant interval, based on a trajectory between two teaching points, so as to further finely set the movement of welding torch 123.”) (para. 0048, “The robot control method in the exemplary embodiment modifies the operation of manipulator 120 in real time, based on the shape of workpiece W obtained by sensor 131. Still more, the robot control method in the exemplary embodiment enables to weld a corner of workpiece W while changing an angle of welding torch 123, taking into account displacement at the edge, when sensor 131 detects the edge of workpiece W. This achieves high-quality welding also at the corner of workpiece W. Furthermore, the welding work can be continued without stopping at the corner.”) (see also paragraphs 0053 detailing attitude control of torch 123) (See also Figures 9-15 and paragraph 0083).
The advantage of combining the teachings of Komatsu is that in doing so would provide control over the advancing direction of the weld torch such that welding can continue without stopping, thereby improving efficiency, which would provide the means for continuously welding curved trajectories.
.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Shimizu is not currently relied upon to teach the limitation of “arc welding along the welding line is performed instantly after the arc welding along the preliminary line,” as recited in independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761